AO 458 (Rev. 06

   

UNITED STATES DISTRICT COURT

for the

District of New Jersey

THE TRUSTEES OF PRINCETON UNIVERSITY )
Plaintiff )

Vv. ) Case No. 3:19-cv-21248
_TOD WILLIAMS BILLIE TSIEN ARCHITECTS, LLP et al )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

THE TRUSTEES OF PRINCETON UNIVERSITY

Date: 12/11/2019 s/Jeffrey M. Pollock

Attorney’s signature

 

JEFFREY M. POLLOCK 015751987

Printed name and bar number

997 LENNOX DRIVE
BUILDING 3
LAWRENCEVILLE, NJ 08648

 

Address

jmpollock@foxrothschild.com
E-mail address

(609) 896-7660

Telephone number

 

(609) 896-1469
FAX number
